DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 9/28/2022.
Claims 1-26 are subject to examination. 
This amendment and the applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. U.S. Patent Publication # 2018/0234734 (hereinafter Parker) in view of Ellis et al. U.S. Patent Publication # 2013/0167168 (hereinafter Ellis)
	With respect to claim 9, Parker teaches a computer-implemented method for monitoring and notifying a user of changes to characteristics of items of interest, the method comprising: 
-recording within a memory of a user device (i) a specification of said user's items of interest and characteristics thereof (i.e. user specification that identifies a media content event of interest that the user is interested in viewing)(Paragraph 28); 
 -a specification of said user's criteria for notification of changes to characteristics of items of interest (i.e. user may choose to watch the media content event immediately or may wait under free condition at a future date)(Paragraph 28, 32-33)
-querying a data source from which said interest list items are available on a periodic basis for information related to said characteristics of said interest list items (i.e. updating process may be conducted periodically, wherein the content queue is updated, when the indicated media content event finally becomes available and the availability is then indicated to the viewing user, the user can be informed of the new availability of the indicated media content event (Paragraph 95, 48-50)
-receiving said information (i.e. when the indicated media content event of interest finally becomes available for access by the media device, the content queue is update and then indicates to the user the availability of and the access conditions for the user-specified media content event of interest) (Paragraph 34) from said data source in response to said querying (Paragraph 95, 49)
comparing said information with (i) said recorded specification of said items of interest and said characteristics thereof  (i.e. comparing media content quick access queue system which is user specified media content events with EPG information to identify scheduled broadcast times of the user-specified media content events) and (ii) said  recorded specification of said criteria for notification of changes to characteristics of items of interest  (i.e. information identifying each of the available media content events for each particular content provider or source are compared with the media content events of the user’s watch list) (Paragraph 67, 98, 162);
determining in response to said comparing, that (i) one or more interest items have updated characteristics (i.e. media content event updated because media content became available) (paragraph 49) (ii) one or more of said criteria for notification of changes to characteristics of items of interest are satisfied  (i.e. the information in the media content queue data for a broadcasting media content event can be updated and then indicated on the content queue when presented to the user) (Paragraph 67, 48-49);
notifying the user of said updated characteristics of said one or more items of interest  (i.e. when the first indicated media content event becomes available or when the scheduled broadcast date and time arrives or in advance, the media device may issue a notice that is presented to the user) (Paragraph 130, 133, 48-49) such that said user is notified asynchronously of changes to said characteristics and said interest list items without the need to perform a search  (i.e. content queue is updated frequently, when that indicated media content event finally becomes available and the availability is then indicated to the viewing user, the user can be informed of the new availability of the indicated media content event)(Paragraph 130, 133, 48-49)
Parker does not explicitly teach a specification of an affinity group of which said user is a member.
Ellis teaches a specification of an affinity group of which said user is a member (i.e. affinity group of users which has similar interest int his case movies for which the user is member of the affinity group)(Paragraph 147) querying a data source from which said interest list items are available on a periodic basis for information related to the characteristics of the interest list items (i.e. dynamically updating movie lists in real-time based on the combined movie view preferences and movie criteria of all watching users,  wherein the list may be updated continuously or periodically so that a current list of movies of interest to user may always be available.  In other embodiments, all the rating and the scores in table are recomputed each time the user requests a movie list display)  (Paragraph 56, 64, 87, 166, 169); receiving said information from said data source in response to said querying  (i.e. receiving rating, scores and information from data source) (Paragraph 56, 64, 87, 166, 169)..  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ellis’s teaching in Parker’s teaching to come up with having a specification of an affinity group of which said user is a member.  The motivation for doing so would be so the user’s movie or interest recommendation can be sent to one or more friends or other users (Paragraph 146)
With respect to claim 10, Parker teaches the method of claim 9, wherein said notification criteria comprises the availability of one or more of said user's interest list items at any one of: lower price (i.e. free)(Paragraph 129, 134); or different offering terms.
	With respect to claim 11, Parker teaches the method of claim 9, wherein said notification to said user comprises a notification appearing on said user device (Paragraph 153-154)
With respect to claim 26, Parker teaches a  method performed by an electronic device that is associated with a user,  the method comprising: 
recording within a memory of the electronic device (i) a specification of an interest list item and metadata therefore, the metadata specifying a characteristic of the interest list item (i.e. user specification that identifies a media content event of interest that the user is interested in viewing)(Paragraph 28)
(ii) specification of a criterion for notification of change of the characteristic of the interest list item and  (i.e. user may choose to watch the media content event immediately or may wait under free condition at a future date and a notification that reminds the user that the first indicated media content event is now available)(Paragraph 28, 32-33, 67, 98, 133, 162) 
-querying a data source from which said interest list items are available on a periodic basis for information related to said characteristics of said interest list items (i.e. updating process may be conducted periodically, wherein the content queue is updated, when the indicated media content event finally becomes available and the availability is then indicated to the viewing user, the user can be informed of the new availability of the indicated media content event (Paragraph 95, 48-50)
receiving at the electronic device, update metadata specifying an updated characteristics of one or more interest list items (i.e. when the indicated media content event of interest finally becomes available for access by the media device, the content queue is update and then indicates to the user the availability of and the access conditions for the user-specified media content event of interest) (Paragraph 34) determined through said querying (Paragraph 95, 49)
comparing at the electronic device, the update metadata with (i) recorded specification of the interest list item and the metadata thereof (i.e. comparing media content quick access queue system which is user specified media content events with EPG information to identify scheduled broadcast times of the user-specified media content events) and (ii) the recorded specification of the criterion; (Paragraph 67, 98, 162) said specification of said user's criteria for notification of changes to said characteristics of  said interest list items (i.e. information identifying each of the available media content events for each particular content provider or source are compared with the media content events of the user’s watch list) (Paragraph 67, 98, 162);
determining at the electronic device that the criterion is satisfied by the update metadata (i.e. the information in the media content queue data for a broadcasting media content event can be updated and then indicated on the content queue when presented to the user) (Paragraph 67, 48-49); 
generating, at the electronic device, a notification to the user of the change of the characteristics to the updated characteristic (i.e. when the first indicated media content event becomes available or when the scheduled broadcast date and time arrives or in advance, the media device may issue a notice that is presented to the user) (Paragraph 130, 133, 48-49) such that said user is notified asynchronously of the change of the characteristic to the updated characteristic without the need to perform a search  (i.e. content queue is updated frequently, when that indicated media content event finally becomes available and the availability is then indicated to the viewing user, the user can be informed of the new availability of the indicated media content event)(Paragraph 130, 133, 48-49); and
replacing within said memory of the electronic device the characteristic of the interest list item with the updated characteristic of the interest list items (i.e. updating the information in the media content event queue data which is used to generate and present a content queue to the user is done by harvesting current access information form a plurality of different content providers and updated for user’s watch list for each of the media content event)(Paragraph 93, 95)
Parker does not explicitly teach a specification of an affinity group of which said user is a member.
Ellis teaches a specification of an affinity group of which said user is a member (i.e. affinity group of users which has similar interest int his case movies for which the user is member of the affinity group)(Paragraph 147), querying a data source from which said interest list items are available on a periodic basis for information related to the characteristics of the interest list items (i.e. dynamically updating movie lists in real-time based on the combined movie view preferences and movie criteria of all watching users,  wherein the list may be updated continuously or periodically so that a current list of movies of interest to user may always be available.  In other embodiments, all the rating and the scores in table are recomputed each time the user requests a movie list display)  (Paragraph 56, 64, 87, 166, 169); receiving at the electronic device, update metadata specifying an updated characteristic of the interest list item determined through said querying  (i.e. receiving rating, scores and information from data source) (Paragraph 56, 64, 87, 166, 169).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ellis’s teaching in Parker’s teaching to come up with having a specification of an affinity group of which said user is a member.  The motivation for doing so would be so the user’s movie or interest recommendation can be sent to one or more friends or other users (Paragraph 146)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. U.S. Patent Publication # 2018/0234734 (hereinafter Parker) in view of Ellis et al. U.S. Patent Publication # 2013/0167168 (hereinafter Ellis) in view of Shoemake et al. U.S. Patent Publication # 2014/0359647 (hereinafter Shoemake)
With respect to claim 12, Parker  teaches the method of claim 9, but fails further teaches wherein said notification to the user comprises an SMS message, an email message or a social media message.  Shoemake teaches notification to the user comprises an SMS message  (Paragraph 72), an email message  (Paragraph 72) or a social media message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shoemake’s teaching in Parker’s teaching to come up with sending notification to the user via SMS message or an email message. The motivation for doing so would be so the user can receive the text message or email message right away, therefore, if the notification is for a free limited time promotion, the user can take advantage of the promotion right away.  
Allowable Subject Matter
Claims 1-8, 13-25 allowed.
Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. 
A).  Applicant states Parker and Ellis does not teach “querying a data source from which said interest list items are available on a periodic basis for information related to said characteristics of said list items…receiving said information from said data source in response to said querying….determining in response to said comparing….notifying said user of said updated characteristics…to perform a search”.
Examiner respectfully disagrees with the applicant because in Paragraph 48-50, 95, Parker teaches querying a data source from which said interest list items are available on a periodic basis for information related to said characteristics of said interest list items (i.e. updating process may be conducted periodically, wherein the content queue is updated, when the indicated media content event finally becomes available and the availability is then indicated to the viewing user, the user can be informed of the new availability of the indicated media content event (Paragraph 95, 48-50)
In Paragraph 49, 95 Parker teaches receiving said information (i.e. when the indicated media content event of interest finally becomes available for access by the media device, the content queue is update and then indicates to the user the availability of and the access conditions for the user-specified media content event of interest) (Paragraph 34) from said data source in response to said querying (Paragraph 95, 49)
In Paragraph 67, 98, 162, Parker teaches comparing said information with (i) said recorded specification of said items of interest and said characteristics thereof  (i.e. comparing media content quick access queue system which is user specified media content events with EPG information to identify scheduled broadcast times of the user-specified media content events) and (ii) said  recorded specification of said criteria for notification of changes to characteristics of items of interest  (i.e. information identifying each of the available media content events for each particular content provider or source are compared with the media content events of the user’s watch list) (Paragraph 67, 98, 162);
In Paragraphs 48-49, 67, Parker teaches determining in response to said comparing, that (i) one or more interest items have updated characteristics (i.e. media content event updated because media content became available) (paragraph 49) (ii) one or more of said criteria for notification of changes to characteristics of items of interest are satisfied  (i.e. the information in the media content queue data for a broadcasting media content event can be updated and then indicated on the content queue when presented to the user) (Paragraph 67, 48-49);
In Paragraphs 48-49, 130, 133, Parker teaches notifying the user of said updated characteristics of said one or more items of interest  (i.e. when the first indicated media content event becomes available or when the scheduled broadcast date and time arrives or in advance, the media device may issue a notice that is presented to the user) (Paragraph 130, 133, 48-49) such that said user is notified asynchronously of changes to said characteristics and said interest list items without the need to perform a search  (i.e. content queue is updated frequently, when that indicated media content event finally becomes available and the availability is then indicated to the viewing user, the user can be informed of the new availability of the indicated media content event)(Paragraph 130, 133, 48-49)
Parker does not explicitly teach a specification of an affinity group of which said user is a member.
Ellis teaches a specification of an affinity group of which said user is a member (i.e. affinity group of users which has similar interest int his case movies for which the user is member of the affinity group)(Paragraph 147) querying a data source from which said interest list items are available on a periodic basis for information related to the characteristics of the interest list items (i.e. dynamically updating movie lists in real-time based on the combined movie view preferences and movie criteria of all watching users,  wherein the list may be updated continuously or periodically so that a current list of movies of interest to user may always be available.  In other embodiments, all the rating and the scores in table are recomputed each time the user requests a movie list display)  (Paragraph 56, 64, 87, 166, 169); receiving said information from said data source in response to said querying  (i.e. receiving rating, scores and information from data source) (Paragraph 56, 64, 87, 166, 169)..  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ellis’s teaching in Parker’s teaching to come up with having a specification of an affinity group of which said user is a member.  The motivation for doing so would be so the user’s movie or interest recommendation can be sent to one or more friends or other users (Paragraph 146)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A).  Trollope et al. U.S. Patent Publication # 2017/0150225 which in Paragraph 57 teaches setting a reminder by adding an entry to the watch list for television shows and movies.
	B).  Roberts et al. U.S. Patent Publication # 2011/0107374 which teaches maintaining, generating a watch list subsystem representing plurality of media content available for experiencing by a user.  
	C). Berger et al. U.S. Patent Publication # 2014/0250383 which teaches notification is presented on a mobile device to a user to advise the user of the availability of a media object that has been received from the server or has newly become available for streaming. 
	D). Ramani et al. U.S. Patent # 11,089,354  
	E).  Frank et al. U.S. Patent Publication # 2019/0158519 which in Paragraph 17 teaches about multiple affinity groups which includes plurality of social media accounts associated with plurality of people.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453